616 F.2d 254
Eleanore Higginbothan ARETZ, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.Thomas F. ARETZ, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 78-3615.
United States Court of Appeals, Fifth Circuit.
April 15, 1980.

Appeal from the United States District Court for the Southern District of Georgia; Alexander A. Lawrence, Judge.


1
Edmund A. Booth, Jr., Asst. U. S. Atty., Augusta, Ga., Neil R. Peterson, Atty., Dept. of Justice, Civ. Div., Sp. Litigation, James P. Klapps, Atty., Dept. of Justice, Civ. Div., Torts Sec., Washington, D. C., for defendant-appellant.


2
Frank P. Brannen, Perry Brannen, Jr., Savannah, Ga., for plaintiffs-appellees.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion Oct. 15, 1979, 5 Cir., 1979, 604 F.2d 417).


5
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

6
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


7
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.